Exhibit 99 FOR RELEASE 6:00 AM EDT, THURSDAY, OCTOBER 18, 2007 Contact: Robert S. Tissue, Sr. Vice President & CFO Telephone: (304) 530-0552 Email: rtissue@SummitFGI.com SUMMIT FINANCIAL GROUP REPORTS THIRD QUARTER 2007 EARNINGS MOOREFIELD, WV October 18, 2007Summit Financial Group, Inc. (NASDAQ: SMMF) today reported third quarter 2007 net income of its consolidated operations and its continuing operations which excludes from income substantially all business activities of Summit Mortgage, its residential mortgage loan origination unit, which ceased operations in January 2007. Income from continuing operations for third quarter 2007 was $3.8 million, or $0.50 per diluted share, up 5.7 percent and 2.0 percent, respectively, compared with $3.6 million, or $0.49 per diluted share, reported for the prior-year period.
